Case 6:18-cv-00247-JDK-KNM Document 20 Filed 01/21/19 Page 1 of 2 PageID #: 79



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

                                                  :
 Jenita Williams,                                 :
                                                  :
                                                  :
                       Plaintiff,                 :
                                                    Civil Action No.: 6:18-cv-00247-JDK-KNM
        v.                                        :
                                                  :
 Edward Sloan and Associates, Inc.,               :
                                                                                                    (
                                                  :
                                                                                                    D
                                                  :
                                                                                                    R
                       Defendant.                 :
                                                                                                    H
                                                  :

                                    NOTICE OF SETTLEMENT

        NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

 a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

 dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


 Dated: January 21, 2019
                                              Respectfully submitted,

                                               By: /s/ Jody B. Burton

                                              Jody B. Burton, Esq.
                                              CT Bar No.: 422773
                                              LEMBERG LAW LLC
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              E-mail: jburton@lemberglaw.com
                                              Attorneys for Plaintiff
Case 6:18-cv-00247-JDK-KNM Document 20 Filed 01/21/19 Page 2 of 2 PageID #: 80



                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 21, 2019, a true and correct copy of the foregoing Notice
 of Settlement was served electronically by the U.S. District Court Eastern District of Texas
 Electronic Document Filing System (ECF) and that the document is available on the ECF
 system.

                                              By __/s/ Jody B. Burton_________

                                                      Jody B. Burton
